I concede that the majority opinion is in accord with the past decisions of this court. *Page 360 
The rule of stare decisis is not to be lightly disregarded. I am, therefore, impelled to state why I dissent.
Under our decisions, where an order granting a new trial is based upon one or more specific statutory grounds, this court will review the question involved upon appeal. Where the order granting the new trial is general in nature, it will be sustained if it is possible to do so upon any of the statutory grounds. In passing upon such orders, this court will not attempt to weigh the evidence or pass upon its credibility. But where, as in this case, a new trial is granted upon the nonstatutory ground "that substantial justice has not been done," this court will not even pass upon the sufficiency of the evidence nor consider the oral statements or memorandum opinions of the trial court in commenting upon the reasons for granting a new trial. Since this court refuses to consider the weight of the evidence, the sufficiency of the evidence, or the trial court's reasoning upon the matter, it is impossible to subject the discretion of the trial court to review. The effect is the same as if we simply said that such an order is not appealable, since affirmance necessarily follows.
"That substantial justice has not been done" is not a statutory ground for granting a new trial. Its validity must be sustained upon one or the other of two theories: First, that the trial court has an inherent power that is not derived from our constitution or statutes and is not limited by them; or, second, that the legislature in prescribing the grounds for granting a new trial did not intend them to be exclusive. I cannot assent to either theory.
I concede the possibility of the rule being applied in such a way as to do relatively little harm to our basic law. My chief objection to the rule arises out of the particular way it has been applied in both the trial and appellate courts. It has been construed to mean that the trial court may set a verdict of a jury aside and grant a new trial when the court conceives the verdict to be against the weight of the evidence. I believe that Art. I, § 21, of our state constitution, in prescribing that the right of trial by jury shall remain inviolate, means that the jury are to be the *Page 361 
arbiters of something, and I infer from Art. IV, § 16, "Judges shall not charge juries with respect to matters of fact, nor comment thereon, but shall declare the law" that the things, of which the jury are arbiters, are "matters of fact."
I believe that to grant a new trial upon the ground that substantial justice has not been done for the reason that the verdict is contrary to the weight of the evidence, invades the province of the jury and is an unconstitutional exercise of power. To justify the invasion is to deny that the jury has a province with constitutionally defined boundaries, or at all. The constitutional boundaries are not restored by permitting the prevailing party to repeat the whole process ad infinitum with the same results.
I believe that, for our rule to accord with the constitution, the court should be the arbiter of matters of law, and the jury, of matters of fact. The sufficiency of the evidence is a matter of law. Facts determined by the weight and credibility of the evidence are matters of fact.
For insufficiency of the evidence to warrant a new trial it should conform to Rem. Rev. Stat. (Sup.), § 399 (7):
"That there is no evidence or reasonable inference from the evidence to justify the verdict or the decision, or that it is contrary to law."
This would coincide with our present tests for challenges to the sufficiency of the evidence and motions for judgment n.o.v. In this case, there was sufficient evidence to justify the verdict; therefore, the order should be reversed, with directions to enter judgment on the verdict. *Page 362